           Case 1:21-cv-00873-RC Document 5 Filed 03/31/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 FEDERAL TRADE COMMISSION

                        Plaintiff,

                        v.                                Civil Action No. ____-cv-_____

 ILLUMINA, INC., and
 GRAIL, INC.,

                        Defendants.


            PLAINTIFF FEDERAL TRADE COMMISSION’S UNOPPOSED MOTION
                        FOR ENTRY OF A PROTECTIVE ORDER

        Plaintiff, the Federal Trade Commission (the “Commission”), has filed this action

seeking an order preliminarily enjoining the proposed acquisition of Defendant GRAIL, Inc., by

Defendant Illumina, Inc., as a violation of Section 7 of the Clayton Act, 15 U.S.C. § 18. By this

motion, the Commission seeks an order pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure to prevent disclosure of the discovery taken in the investigation, and to be taken in this

litigation, because that discovery contains confidential commercial information of Defendants

and of third parties.

        In the course of its investigation, the Commission obtained discovery from both of the

Defendants and from third parties that is relevant to the Complaint but which contains

competitively sensitive information. This competitively sensitive information includes trade

secrets and other confidential research, development, commercial, or financial information, as

such terms are used in Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure and Section 6(f)

of the Federal Trade Commission Act, 15 U.S.C. § 46(f). The proposed Protective Order will




                                                 1
             Case 1:21-cv-00873-RC Document 5 Filed 03/31/21 Page 2 of 4




allow the Commission to share this discovery with outside counsel for Defendants but will

protect this information against unwarranted disclosure either to Defendants or to the public.

       Rule 26(c) of the Federal Rules of Civil Procedure grants the Court discretion to issue

such protective orders. That rule provides, in pertinent part:

       A party or any person from whom discovery is sought may move for a
       protective order in the court where the action is pending . . . . The court may,
       for good cause, issue an order to protect a party or person from annoyance,
       embarrassment, oppression, or undue burden or expense, including one or
       more of the following

       ...

       (G) requiring that a trade secret or other confidential research, development,
       or commercial information not be revealed or be revealed only in a specified
       way[.]

FED. R. CIV. P. 26(c)(1).

       For the Court’s information, the Commission has initiated a parallel administrative

proceeding under 15 U.S.C. § 45(b) challenging this acquisition. The protective order the

Commission proposes here is similar to the protective order that is entered in these

administrative cases pursuant to 16 C.F.R. § 3.31, Appendix A.

       In accordance with Local Rule 7(m), attorneys for the Commission discussed this motion

with opposing counsel, and Defendants do not oppose this motion.

       A proposed order is attached.




                                                  2
Case 1:21-cv-00873-RC Document 5 Filed 03/31/21 Page 3 of 4
Case 1:21-cv-00873-RC Document 5 Filed 03/31/21 Page 4 of 4
